       Case 3:17-cv-03444-JSC Document 36 Filed 07/27/21 Page 1 of 2



 1   MICHAEL J. VARTAIN [SBN 92366]
     STACEY L. LEASK [SBN 233281]
 2   VARTAIN LAW GROUP, P.C.
     601 Montgomery Street, Suite 780
 3   San Francisco, CA 94111-2664
     Telephone: [415] 391-1155
 4   Facsimile: [415] 391-1177
 5   Attorneys for Defendants
     STEPHENS INSTITUTE dba
 6   ACADEMY OF ART UNIVERSITY and
     MICHAEL PETRICCA
 7

 8                                          IN THE UNITED STATES DISTRICT COURT
                                                          FOR THE
 9                                            NORTHERN DISTRICT OF CALIFORNIA
                                                       SAN FRANCISCO
10

11

12   CHADRICK BAKER, an individual,                                                )     Case No.: 17-cv-03444 JSC
                                                                                   )
13                           Plaintiff,                                            )
     v.                                                                            )     DEFENDANTS STEPHENS INSTITUTE
14                                                                                 )     dba ACADEMY OF ART UNIVERSITY
     THE ACADEMY OF ART UNIVERSITY                                                 )     and MICHAEL PETRICCA’S STATUS
15   FOUNDATION, a non-profit corporation,                                         )     UPDATE
     MICHAEL PETRICCA, an individual, and                                          )
16   Roes Does 1 – 100, inclusive,                                                 )
                                                                                   )
17                           Defendants.                                           )
                                                                                   )
18                                                                                 )
                                                                                   )
19                                                                                 )
                                                                                   )
20                                                                                 )
                                                                                   )
21                                                                                 )
22

23

24

25

26
27

28

                                BAKER vs. AAU [USDC-ND #17-CV-03444 JSC] – STATUS UPDATE
     S:\Client\105 Academy of Art\043 Baker USDC\Pleadings\Status Update 20210727.docx
       Case 3:17-cv-03444-JSC Document 36 Filed 07/27/21 Page 2 of 2



 1                                                                 STATUS UPDATE

 2               Defendants STEPHENS INSTITUTE dba ACADEMY OF ART UNIVERSITY (“the

 3   University”) (erroneously sued as THE ACADEMY OF ART UNIVERSITY FOUNDATION)

 4   and MICHAEL PETRICCA (“Mr. Petricca”) (collectively, “Defendants”), are providing a status

 5   update pursuant to the Honorable Magistrate Judge Jacqueline Scott Corley’s Order Requesting

 6   Status Update (PACER document 35), and state as follows:

 7               1. The arbitration trial was held on:

 8                          December 14-17, 2020;

 9                          February 8-9, 2021;

10                          February 23, 2021;

11                          March 29-30, 2021;

12                          June 21-23, 2021; and

13                          June 25, 2021.

14               2. The case is now fully submitted as to all witness testimony.

15               3. The parties are awaiting the reporter’s transcripts from the hearings that took place on

16   June 2021.

17               4. The parties are meeting and conferring regarding the proposed post-trial briefing

18   schedule. Upon filing the post-trial brief the matter will be submitted to the arbitrator for decision.

19

20   DATED: July 27, 2021                                                                VARTAIN LAW GROUP

21
                                                                               BY:       /s/Michael J. Vartain
22                                                                                       MICHAEL J. VARTAIN
                                                                                         STACEY L. LEASK
23                                                                                       Attorneys for Defendants
                                                                                         STEPHENS INSTITUTE dba
24                                                                                       ACADEMY OF ART UNIVERSITY and
                                                                                         MICHAEL PETRICCA
25

26
27

28

                                BAKER vs. AAU [USDC-ND #17-CV-03444 JSC] – STATUS UPDATE
     S:\Client\105 Academy of Art\043 Baker USDC\Pleadings\Status Update 20210727.docx                               -1-
